Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
Regarding claims 1 and 9, Silver et al. (US 2018/0098496 A1) discloses a gauge wheel arrangement with a linking member (Arm 500, Fig. 5) that spans between and operatively connects to an outer gauge wheel and to an inner gauge wheel (at its lower, rearward end, the arm 500 supports the inner gauge wheel 202 and the outer gauge wheel 204, [0048]). In the specific orientation depicted in Fig. 5, the arm is horizontal; however, if the actuator 508 extends or contracts, the arm 500 will pivot around pivot 506 and no longer be horizontal. Further, the arm 500 is only horizontal relative to the side view of the frame, rather than the front view of the frame. Thus, the prior art fails to teach all of the details of claims 1 and 9 including the linking member being a horizontal member that is supported on the at least one of the left and right frame sections in a manner that enables actuation of the linking member to correspondingly adjust an elevation of at least one of the outer gauge wheel and the inner gauge wheel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671